          Case 5:17-cv-00510-FB-ESC Document 146 Filed 12/23/19 Page 1 of 8




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

NEIL GILMOUR, III, TRUSTEE FOR THE                          §
GRANTOR TRUSTS OF VICTORY PARENT                            §
COMPANY, LLC, VICTORY MEDICAL                               §
CENTER CRAIG RANCH, LP, VICTORY                             §
MEDICAL CENTER LANDMARK, LP,                                §
VICTORY MEDICAL CENTER                                      §
MID-CITIES, LP, VICTORY MEDICAL                             §
CENTER PLANO, LP, VICTORY MEDICAL                           §
CENTER SOUTHCROSS, LP, VICTORY                              §
SURGICAL HOSPITAL EAST HOUSTON,                             §
LP, AND VICTORY MEDICAL CENTER                              §
BEAUMONT, LP,                                               §
                                                            §                 JURY DEMANDED
                             Plaintiffs,                    §
                                                            §
VS.                                                         §                 CIVIL ACTION NO.
                                                            §                 5:17-cv-00510-FB
AETNA HEALTH, INC., AETNA                                   §
HEALTH INSURANCE COMPANY,                                   §
AND AETNA LIFE INSURANCE                                    §
COMPANY,                                                    §
                                                            §
                             Defendants.                    §

                   VICTORY’S OPPOSED MOTION TO COMPEL DISCOVERY

           Neil Gilmour, III, solely in his capacity as Trustee for the Grantor Trusts of Victory Parent

Company, LLC; Victory Medical Center Beaumont, LP; Victory Medical Center Craig Ranch, LP;

Victory Medical Center Landmark, LP; Victory Medical Center Mid-Cities, LP; Victory Medical

Center Plano, LP; Victory Medical Center Southcross, LP; and Victory Surgical Hospital East

Houston, LP (collectively, “Victory” or “Plaintiffs”) files this Opposed Motion to Compel a

Response to Victory’s Third Requests for Production (“Request”)1 from Defendants Aetna Health,




1
    A true and correct copy of the Request is attached hereto as Exhibit A.


VICTORY’S OPPOSED MOTION TO COMPEL DISCOVERY– PAGE 1
        Case 5:17-cv-00510-FB-ESC Document 146 Filed 12/23/19 Page 2 of 8




Inc., Aetna Health Insurance Company, and Aetna Life Insurance Company (collectively, Aetna”),

and respectfully show the Court as follows.

                                                I.       Background

         Plaintiffs are a group of hospitals that provided medical procedures, including complicated,

high-cost orthopedic surgeries, to thousands of Aetna’s plan members. Aetna underpaid Victory

for numerous medical claims and Victory seeks to recover what it is owed. In its counterclaim,

Aetna alleges that Victory engaged in a fraudulent billing scheme by, among other things,

submitting excessive charges to Aetna for services that were unnecessary or that Victory did not

actually perform.

         Victory learned on June 25, 2019 that Aetna had recently received a grand jury subpoena

from the United States Attorney’s Office seeking documents relating to this litigation.

Approximately two weeks later, on July 11, 2019, Aetna deposed Andrew Hillman regarding very

limited statements he made about Victory while testifying at an unrelated criminal trial.2 Aetna’s

focus on Mr. Hillman’s limited statements about Victory at the Forest Park trial suggests there are

communications between Aetna and the government about what they believed Mr. Hillman’s

testimony would be at his deposition in this action had he not asserted his Fifth Amendment

privilege. Given the lack of evidence exchanged between the parties supporting Aetna’s fraud

counterclaim, the nature of Aetna’s questions at depositions, including that of Mr. Hillman,

suggests that (i) Aetna has some outside communications related to Victory and the government’s

investigation of those previously involved with Victory (such as Andrew Hillman) which are




2
  Mr. Hillman pled guilty to criminal charges in connection with a kickback scheme involving Forest Park Medical
Center, a hospital system wholly unrelated to Victory. While testifying for the government in the Forest Park criminal
trial, United States v. Beauchamp, et al., Case No. 3:16-cr-00516-JJZ (N.D. Tex. filed Nov. 16, 2016), Mr. Hillman
referred to Victory’s business operations and conduct in passing. Aetna subsequently obtained leave of Court to
depose Mr. Hillman, who was and is incarcerated, in this action about his knowledge of Victory’s business operations.


VICTORY’S OPPOSED MOTION TO COMPEL DISCOVERY– PAGE 2
          Case 5:17-cv-00510-FB-ESC Document 146 Filed 12/23/19 Page 3 of 8




relevant to the instant case, and (ii) in light of such communications, Aetna has shifted the factual

basis for its counterclaim.

           After learning of these new developments, Victory timely served the Request seeking

information directly related to its defense in this case: documents and communications exchanged

between Aetna and the government (including, but not limited to, the United States Attorneys’

Offices for the Western and Northern Districts of Texas and the Office of Inspector General)

concerning Victory since January 1, 2017 (“Requested Information”). Victory could not have

anticipated when it agreed on June 11, 2019—before it first became aware of the grand jury

subpoena and prior to Mr. Hillman’s deposition—that Aetna would subsequently obtain

discoverable information through communications with the federal government about Victory and

those with which it did business. Aetna refused to produce responsive documents and instead

asserted baseless objections.3 Victory therefore requests that the Court compel Aetna to produce

the Requested Information.

                                        II.      Arguments and Authorities

           A.       Information Exchanged Between Aetna and the Government is Highly
                    Relevant to Victory’s Defense.

           The basis for Aetna’s counterclaim is that Victory allegedly “engaged in a fraudulent

scheme that duped Aetna into paying (or overpaying) for fraudulent claims.”4                        Aetna has

acknowledged that information concerning Victory’s purported fraudulent billing scheme is highly

relevant to the issues before the Court. Indeed, Aetna sought and obtained leave of Court to depose

Mr. Hillman on the ground that he had “highly relevant evidence” about Victory’s operations and




3
    A true and correct copy of Aetna’s Responses and Objections are attached hereto as Exhibit B.
4
    Aetna’s Opposed Mot. Leave to Depose Non-Party Witness in Prison [ECF No. 59] at 2.



VICTORY’S OPPOSED MOTION TO COMPEL DISCOVERY– PAGE 3
           Case 5:17-cv-00510-FB-ESC Document 146 Filed 12/23/19 Page 4 of 8




conduct “that Aetna seeks to use in this case.”5 Aetna now disingenuously argues that the same

information is irrelevant to Victory’s defense. Because the factual basis for Aetna’s counterclaim

is the subject of a federal investigation and grand jury subpoena directed to Aetna, documents and

communications exchanged between Aetna and the government concerning Victory or those that

conducted business with Victory are highly relevant to Victory’s defense in this case and must be

produced. See Junior Volleyball Ass’n of Austin v. Summit Hosting LLC, No. 1:17-CV-756-LY,

2019 WL 1922049, at *1 (W.D. Tex. Mar. 15, 2019) (“‘[p]arties may obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense . . .’”) (quoting Fed. R.

Civ. P. 26(b)); Doss v. City of Kerrville, Civ. No. SA-11-CA-116-FB, 2012 WL 13029588, at *1

(W.D. Tex. Feb. 13, 2012) (“[r]elevancy is broadly construed, and a request for discovery should

be considered relevant if there is any possibility that the information sought may be relevant to the

claim or defense of any party”); see also Benevis, LLC v. Mauze & Bagby, PLLC, No. 5:12-CV-

36, 2015 WL 12763537, at *4, 6, 12 (S.D. Tex. Dec. 14, 2015) (documents concerning

“government investigations into whether [plaintiff] committed Medicaid fraud” are relevant to a

party’s defamation defense and within the scope of discovery).

            B. Aetna Cannot Skirt its Discovery Obligations by Claiming that a Non-Party Has
               the Requested Information Too.

            In refusing to produce relevant information, Aetna mischaracterizes Victory’s document

request and improperly shifts its discovery obligations to a non-party. Victory does not, as Aetna

erroneously claims, seek disclosure of matters occurring before the grand jury (e.g., Aetna’s

production in response to the grand jury subpoena). Rather, Victory requests all other relevant

outside documents and communications exchanged between Aetna and any governmental body

regarding Victory. To the extent such information is in Aetna’s possession, custody, or control,


5
    Id. at 9; see also id. at 3.


VICTORY’S OPPOSED MOTION TO COMPEL DISCOVERY– PAGE 4
       Case 5:17-cv-00510-FB-ESC Document 146 Filed 12/23/19 Page 5 of 8




Aetna must produce it.6 See Fed. R. Civ. P. 26(b)(1); In re Wirebound Boxes Antitrust Litig., 126

F.R.D. 554, 555-56 (D. Minn. 1989) (requiring disclosure of “documents which were produced

independent of the grand jury”). Whether the information Victory properly requested is also

available from a non-party is of no moment. Aetna should therefore be compelled to produce the

Requested Information.

        C. Victory Promptly Requested Narrowly Tailored Discovery After It Learned
           About New Factual Developments.

        Although the parties agreed not to serve written discovery pursuant to Federal Rules of

Civil Procedure 33 and 34 after June 11, 2019, Victory could not have predicted at that time that

it would need discovery from Aetna regarding a federal investigation into Victory’s business

operations. After learning about Aetna’s involvement in the federal investigation of Victory and

resulting shift in the factual basis of Aetna’s counterclaim, Victory promptly sought limited

additional discovery from Aetna concerning the recent developments. Aetna is not prejudiced by

the Request because, notwithstanding the parties’ stipulation, it was timely served before the close

of discovery. Indeed, after Victory served the Request, Aetna served multiple subpoenas and

additional requests for admissions. Further, compelling Aetna to respond to the Request would

have little or no impact on the current scheduling order. Victory’s Request is therefore timely

given the circumstances. See In re City of Dallas, 445 S.W.3d 456, 468 (Tex. Ct. App. 2014)

(“trial court’s allowance of [ ] discovery on this [new] subject outside of the period provided by

the scheduling order was not improper because the conduct giving rise to the need for discovery

had not occurred until after the discovery deadline had passed”); Compass iTech, LLC v. eVestment

Alliance, LLC, No. 14-81241, 2017 WL 1290849, at *4-5 (S.D. Fla. Mar. 24, 2017) (good cause



6
  Aetna has not indicated whether the government has taken a position regarding production of the Requested
Information.


VICTORY’S OPPOSED MOTION TO COMPEL DISCOVERY– PAGE 5
         Case 5:17-cv-00510-FB-ESC Document 146 Filed 12/23/19 Page 6 of 8




shown to extend discovery deadline where records sought did not previously exist and party

seeking discovery could not have predicted the need to obtain the information). Additionally,

Aetna’s Motion for Sanctions (filed after the close of discovery), which essentially alleges criminal

conduct against Victory and its employees has further established the need for this information.

These allegations, and Aetna’s request that the Court strike the Trustee’s pleadings, represent

exceptional circumstances which establish that the Court should grant this Motion. See L.R.-CV-

16(d).

         Moreover, Victory’s timely request was narrowly tailored in time and scope because it

seeks information exchanged between Aetna and the government since shortly before Victory

commenced this action. Accordingly, Aetna should be compelled to produce the Requested

Information.

         In accordance with Local Rule CV-7(i), counsel for Victory and counsel for Aetna have

conferred in good faith attempts to resolve this matter by agreement, but an agreement was unable

to be reached because counsel for Aetna indicated that they oppose the relief requested. Because

information exchanged between Aetna and the government is relevant to Victory’s defense,

Victory presents this motion for the Court’s intervention.

                                           III.    Conclusion

         For these reasons, Victory prays that the Court grant this motion and compel Aetna to

produce information it exchanged with the government concerning Victory since January 1, 2017.

Victory requests all other relief to which it has shown itself entitled.




VICTORY’S OPPOSED MOTION TO COMPEL DISCOVERY– PAGE 6
      Case 5:17-cv-00510-FB-ESC Document 146 Filed 12/23/19 Page 7 of 8




Dated: December 23, 2019

                                                   Respectfully submitted,

                                                   THOMPSON & KNIGHT LLP

                                                   By:       /s/ Andrew Cookingham
                                                         Jennifer Rudenick Ecklund
                                                         State Bar No. 24045626
                                                         Jennifer.Ecklund@tklaw.com

                                                         Andrew Cookingham
                                                         State Bar No. 24065077
                                                         Andrew.Cookingham@tklaw.com

                                                         Reed C. Randel
                                                         State Bar No. 24075780
                                                         Reed.Randel@tklaw.com

                                                         One Arts Plaza
                                                         1722 Routh Street, Suite 1500
                                                         Dallas, Texas 75201
                                                         (214) 969-1700
                                                         FAX (214) 969-1751

                                                   ATTORNEYS FOR PLAINTIFFS



                            CERTIFICATE OF CONFERENCE

        In accordance with LR CV-7(i), on September 20, 2019 and December 23, 2019, Reed
Randel, counsel for Victory, and M. Katherine Strahan, counsel for Aetna, conducted a regarding
the issues presented in this motion, and the parties were not able to resolve those issues. Ms.
Strahan confirmed that Aetna is opposed to Victory’s motion to compel. Accordingly, Victory
respectfully submits this motion to the Court for determination.

                                                   /s/ Reed C. Randel
                                                   Reed C. Randel




VICTORY’S OPPOSED MOTION TO COMPEL DISCOVERY– PAGE 7
      Case 5:17-cv-00510-FB-ESC Document 146 Filed 12/23/19 Page 8 of 8




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2019, I electronically filed the foregoing document
with the Clerk of Court for the U.S. District Court, Western District of Texas, using the CM/ECF
system.

                                                   /s/ Reed C. Randel
                                                       Reed C. Randel




VICTORY’S OPPOSED MOTION TO COMPEL DISCOVERY– PAGE 8
